DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 07/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,937,319 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 ends with a comma and should end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0178578 (Hampiholi) in view of US Patent Application Publication No. 2018/0225963 (Kobayashi) and further in view of US Patent Application Publication No. 2011/0095908 (Nadeem et al.).

Regarding claims 1 and 8, Hampiholi discloses a server and method that receives information from a vehicle-mounted device on a vehicle (Figs. 1, 2, 4, and 5; Abstract; [0051]-[0057]), the server comprising: 
a processor configured to: 
5receive position information, vehicle condition information, captured image data of the captured image data from the vehicle-mounted device on the vehicle (vehicle information is transmitted to a server; vehicle information includes vehicle identifier for the erratic vehicle, such as license plate and/or tag/plate number, make and model of the vehicle, behavior of the vehicle, such as location, speed, and condition of the erratic vehicle [0054]; image data is transmitted to server to determine whether there is erratic behavior [0055]); 
create dangerous spot information based on the vehicle condition information and the captured image data, the dangerous spot information being a danger level, associated with the position information, and the captured image data (determination of erratic behavior can be done at the server; erratic driving decision based on image data, vehicle information, such as location and position [0054] – [0056]); and 
10send the dangerous spot information (sending alerts (from server) confirming erratic behavior to vehicles within threshold distance; [0057]; the server may optionally send information to a law or traffic enforcement agency and/or to one or more mobile devices identifying the erratic vehicle [0026]).

Hampiholi fails to expressly disclose receiving vehicle condition information of the own vehicle and using the vehicle condition information of the own vehicle to create dangerous spot information.

Hampiholi further fails to expressly disclose receiving imaging time of the captured image data and using that to create dangerous spot information.

Kobayashi discloses evaluating of vehicles in the surroundings using vehicle sensors and also evaluating the own vehicle and driver for differing conditions, including driver attention [0090], concentration [0095], driving situation [0140], vehicle condition, such as braking or accelerating [0181]; [0160].  On the basis of a driving content included in the vehicle information acquired from the vehicle, the management server determines whether or not it is dangerous driving (over-speeding, ignoring a traffic light, weaving, and the like) and notifies a communication terminal of a registered notification destination (parent or own of the automobile) in the case of dangerous driving [0160]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hampiholi such that the system not only evaluates other surrounding vehicles for a dangerous situation, but also evaluates the own vehicle, in order to self-report dangerous situations.

Nadeem discloses a mobile sensing for road safety, traffic management and road maintenance (title), wherein mobile monitoring systems are disclosed and each of the vehicles includes a camera that generates image data, geographic coordinates, and a time stamp.  The processed image signal is transmitted to a base communication station for further processing the images and generate an output signal that can be used to control traffic control devices, vehicles, and to provide other useful information (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hampiholi as combined with Kobayashi with the features of Nadeem such that a timestamp associated with the image could be utilized to help place the exact location and time of the safety issue so as to generate better and more accurate safety alerts.

Regarding claims 2, 9, and 16, Hampiholi further discloses wherein the dangerous spot information is sent to a mobile terminal (sending alerts (from server) confirming erratic behavior to vehicles within threshold distance; [0057]; the server may optionally send information to a law or traffic enforcement agency and/or to one or more mobile devices identifying the erratic vehicle [0026]).  Kobayashi further discloses notifying a communication terminal of a registered notification destination (parent or own of the automobile) in the case of dangerous driving [0160].

Regarding claims 4, 5, 11, 12, and 18, Hampiholi further discloses wherein the processor is further configured to send the dangerous spot information having a predetermined danger level (determination of erratic behavior can be done at the server; erratic driving decision (danger level is erratic driving) based on image data, vehicle information, such as location and position [0054] – [0056]).

Regarding claim 15, Hampiholi discloses a vehicle-mounted device on a vehicle, comprising:
	A processor configured to:
		Send position information, vehicle condition information, captured image data to a server (vehicle information is transmitted to a server; vehicle information includes vehicle identifier for the erratic vehicle, such as license plate and/or tag/plate number, make and model of the vehicle, behavior of the vehicle, such as location, speed, and condition of the erratic vehicle [0054]; image data is transmitted to server to determine whether there is erratic behavior [0055]);
	Wherein the server is configured to create dangerous spot information based on the vehicle condition information and the captured image data, the dangerous spot information being a danger level, associated with the position information, and send the dangerous spot information (determination of erratic behavior can be done at the server; erratic driving decision based on image data, vehicle information, such as location and position [0054] – [0056]; sending alerts (from server) confirming erratic behavior to vehicles within threshold distance; [0057]; the server may optionally send information to a law or traffic enforcement agency and/or to one or more mobile devices identifying the erratic vehicle [0026]).

Hampiholi fails to expressly disclose receiving vehicle condition information of the own vehicle and using the vehicle condition information of the own vehicle to create dangerous spot information.

Hampiholi further fails to expressly disclose receiving imaging time of the captured image data and using that to create dangerous spot information.

Kobayashi discloses evaluating of vehicles in the surroundings using vehicle sensors and also evaluating the own vehicle and driver for differing conditions, including driver attention [0090], concentration [0095], driving situation [0140], vehicle condition, such as braking or accelerating [0181]; [0160].  On the basis of a driving content included in the vehicle information acquired from the vehicle, the management server determines whether or not it is dangerous driving (over-speeding, ignoring a traffic light, weaving, and the like) and notifies a communication terminal of a registered notification destination (parent or own of the automobile) in the case of dangerous driving [0160]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hampiholi such that the system not only evaluates other surrounding vehicles for a dangerous situation, but also evaluates the own vehicle, in order to self-report dangerous situations.

Nadeem discloses a mobile sensing for road safety, traffic management and road maintenance (title), wherein mobile monitoring systems are disclosed and each of the vehicles includes a camera that generates image data, geographic coordinates, and a time stamp.  The processed image signal is transmitted to a base communication station for further processing the images and generate an output signal that can be used to control traffic control devices, vehicles, and to provide other useful information (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hampiholi with the features of Nadeem such that a timestamp associated with the image could be utilized to help place the exact location and time of the safety issue so as to generate better and more accurate safety alerts.


Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0178578 (Hampiholi) as modified by US Patent Application Publication No. 2018/0225963 (Kobayashi) and US Patent Application Publication No. 2011/0095908 (Nadeem et al.) and further in view of US Patent Application Publication No. 2015/0317044 (Abe et al.).

Regarding claims 6, 13, and 19, Hampiholi further discloses wherein the mobile terminal includes a receiver for receiving the dangerous spot information corresponding to the position information of the mobile terminal, and wherein the mobile terminal includes an output unit that outputs a warning based on the dangerous spot information (determination of erratic behavior can be done at the server; erratic driving decision based on image data, vehicle information, such as location and position [0054] – [0056]), (sending alerts (From server) confirming erratic behavior to vehicles within threshold distance; [0057]; the server may optionally send information to a law or traffic enforcement agency and/or to one or more mobile device identifying the erratic vehicle [0026]; the alert may include a general advisory of the presence of an erratic vehicle and/or detailed information identifying the particular erratic vehicle [0057]).

Hampiholi fails to expressly disclose the mobile terminal includes a transmitter that sends position information of the mobile terminal to the processor.

Abe discloses mobile communication thereby to transmit information on a current location thereof to the server and receives information on road situations around a current location [0045].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hampiholi as combined with Kobayashi and Nadeem with Abe such that mobile devices could transmit current location to the server and receive back information on road situations within a threshold distance or area, in order to stay alert of dangerous or problematic situations on the road.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0178578 (Hampiholi) as modified by US Patent Application Publication No. 2018/0225963 (Kobayashi) and US Patent Application Publication No. 2011/0095908 (Nadeem et al.) and US Patent Application Publication No. 2015/0317044 (Abe et al.) and further in view of US Patent Application Publication No. 2015/0091712 (Poornachandran et al.).

Regarding claims 7, 14, and 20, Hampiholi, Kobayashi, Nadeem and Abe disclose the server of claim 6 and 13 as discussed above.  Hampiholi fails to expressly disclose wherein the mobile terminal includes an output unit that changes an output mode of the dangerous spot information according to an operation mode of the mobile terminal.
Poornachandran discloses a computing device can modify an indicator corresponding to an alert. An alert can include a notification of an incoming phone call, a notification related to an application, an incoming text message, a media file, video, or an email message. An indicator can include audio feedback or haptic feedback. A computing device can also adapt the indicator based on the noise level [0011].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hampiholi as combined with Kobayashi, Nadeem, and Abe such that an output mode can be changed based on an operation mode of the mobile terminal, so as best to adapt alerts to the current situation and environment for the user.

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The terminal disclaimer filed 07/19/22 has been approved and therefore, Examiner has withdrawn the previously made double patenting rejections.
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot.  Due to Applicant’s amendment of claims 1, 8, and 15, Examiner has presented a new rejection for those claims.  See above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683